PERRY, Judge
(concurring).
As Judge Cook’s opinion indicates, the appellant urges three alternative grounds for concluding that his pretrial statement to the military investigators was inadmissible in his court-martial. As to the matter of the investigators’ restriction of the scope of his right to counsel of his choice, I find the appellant’s trial testimony that he believed at the time that he did not need a lawyer dispositive of any claim of prejudice arising from the misadvice. See United States v. Copes, 1 M.J. 182 (C.M.A.1975); United States v. Whitmire, 21 U.S.C.M.A. 268, 45 C.M.R. 42 (1972); United States v. Turner, 20 U.S.C.M.A. 167, 43 C.M.R. 7 (1970).
The second ground concerns the failure of the agents to ascertain that he was represented by a civilian lawyer in the charges for which he was confined in the civilian confinement facility. However, the agents did inquire of the facility authorities whether the appellant was represented and received (erroneously) a negative reply; further when the agents advised the appellant of his right to counsel in conformity with Article 31,1 the appellant declined, giving the agents no indication that a lawyer was in any way involved in the appellant’s predicament. Under these circumstances, I conclude that the agents were not “on notice” that the appellant may have been represented, United States v. McOmber, 1 M.J. 380, 383 (C.M.A.1976), and that they took reasonable affirmative steps to learn whether counsel was in the case prior to their interrogation of the appellant. Therefore, I find no violation of Article 27.2 Moreover, there is no basis for concluding that there has been a violation of the appellant’s Sixth Amendment3 right to counsel under the facts of this case. See Michigan v. Mosley, 423 U.S. 96, 96 S.Ct. 321, 46 L.Ed.2d 313 (1975).
Finally, the facts surrounding the interrogation, taken in the light most favorable to the Government,4 amply support a conclusion that the appellant’s statement to the investigators was not involuntarily rendered.
Chief Judge FLETCHER concurs in the result.

. Uniform Code of Military Justice, 10 U.S.C. § 831.


. UCMJ, 10 U.S.C. § 827.


. U.S.Const. amend VI.


. United States v. Lowry, 2 M.J. 55, 58-9 (C.M.A.1976).